DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Status of Claims 34-38
Applicants’ arguments with respect to the status of claims 34-38 have been fully considered. As clearly discussed and recorded in the Interview 04/30/2021, the allowance of claims 34-38 as indicated in the Office Action 01/29/2021 was an error, e.g., a typo error, made by the examiner. Claims 34-38 include features analogous to claims 44-48. Claims 34-38 should be rejected with the same ground of rejection as claims 44-48. To correct this error, this Office Action is non-final.    

Claim Rejections - 35 USC § 102
Applicants’ arguments with respect to the rejection under 35 USC § 102 have been fully considered but they are not persuasive.
The applicants argued that LAMPSON does not teaches limitation request including a first storage operation directed to a first data store and a second storage operation directed to a second data store, wherein the first data store and the second data store are different types of data stores.

The examiner respectfully disagrees.
LAMPSON teaches the step of obtaining an indication of a cross-data-store transaction request including a first storage operation directed to a first data store and a second storage operation directed to a second data store, e.g., a message corresponding to a commit point of a transaction is obtained (LAMPSON, Col. 6-Lines 3[Wingdings font/0xE0]8), wherein the transaction includes at least two 
LAMPSON further teaches that a node could be a desktop workstation, a minicomputer acting as a server, or a shared system resource… (LAMPSON Col. 3-Lines 65[Wingdings font/0xE0]68).
In light of LAMPSON’s teaching, a first operation directed to a node, which is a desktop workstation and a second operation directed to another node, which is a minicomputer acting as a server, or a shared system resource. In different words, limitation the first data store and the second data store are different types of data stores either implied or obvious over LAMPSON’s teaching, e.g., first operation directed a desktop workstation and second operation directed to a shared system resource, wherein desktop workstation and shared system resource are different node types.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  


Claims 34-35 & 44-45 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over LAMPSON et al. [USP 5,335,343], hereinafter referred to as LAMPSON.

Regarding claims 34 & 44, LAMPSON teaches a non-transitory computer-accessible storage medium storing program instructions that when executed on one or more processors performing a method (LAMPSON, Abstract). The method as taught in LAMPSON reads on claims 34 & 44 as shown below.

CLAIMS 34 & 44
A method, comprising:
obtaining an indication of a cross-data-store transaction request including a first storage operation directed to a first data store and a second storage operation directed to a second data store, 


transmitting a first voting transition request indicative of the first storage operation to a first log-based transaction manager of the first data store, and a second voting transition request indicative of the second storage operation to a second log-based transaction manager of the second data store;
receiving, based at least in part on a result of respective log-based conflict detection analyses performed by the first log-based transaction manager and the second log-based transaction manager, respective responses to the first and second voting transition requests; and
sending, based at least in part on the respective responses, a termination status for the cross-data-store transaction request to the first and second log-based transaction managers, wherein the termination status comprises a committed status or an aborted status.
LAMPSON et al.
A method, comprising:
a message corresponding to a commit point of a transaction is obtained (LAMPSON, Col. 6-Lines 3[Wingdings font/0xE0]8), wherein the transaction includes at least two operations, and each operation directed to a corresponding node of at least two nodes (LAMPSON, Col. 4-Lines 18[Wingdings font/0xE0]26);
at least two PREPARE messages indicative of the at least two operations are 


responses of the at least two PREPARE messages, e.g., “YES-VOTE” messages, are received based on determining results performed by the at least two subordinates (LAMPSON, Col. 6-Lines 14[Wingdings font/0xE0]25)

based at least on the “YES-VOTE” messages, COMMIT messages for the transaction are sent to the at least two subordinates (LAMPSON, Col. 6-Lines 41[Wingdings font/0xE0]47).




Regarding claims 34 & 44, LAMPSON teaches a non-transitory computer-accessible storage medium storing program instructions that when executed on one or more processors performing a method (LAMPSON, Abstract). The method as taught in LAMPSON reads on claims 34 & 44 as shown below.

CLAIMS 34 & 44
A method, comprising:
obtaining an indication of a cross-data-store transaction request including a first storage operation directed to a first data store and a second storage operation directed to a second data store, 


wherein the first data store and the second data store are different types of data stores;




transmitting a first voting transition request indicative of the first storage operation to a first log-based transaction manager of the first data store, and a second voting transition request indicative of the second storage operation to a second log-based transaction manager of the second data store;
receiving, based at least in part on a result of respective log-based conflict detection analyses performed by the first log-based transaction manager and the second log-based transaction manager, respective responses to the first and second voting transition requests; and
sending, based at least in part on the respective responses, a termination status for the cross-data-store transaction request to the first and second log-based transaction managers, wherein the termination status comprises a committed status or an aborted status.
LAMPSON et al.

a message corresponding to a commit point of a transaction is obtained (LAMPSON, Col. 6-Lines 3[Wingdings font/0xE0]8), wherein the transaction includes at least two operations, and each operation directed to a corresponding node of at least two nodes (LAMPSON, Col. 4-Lines 18[Wingdings font/0xE0]26);
a first operation directed to a node, which is a desktop workstation and a second operation directed to another node, which is a minicomputer acting as a server, or a shared system resource (LAMPSON Col. 3-Lines 65[Wingdings font/0xE0]68);
at least two PREPARE messages indicative of the at least two operations are transmitted to at least two subordinates of the at least two nodes (LAMPSON, Col. 5-Lines 50[Wingdings font/0xE0]63 & Col. 6-Lines 9[Wingdings font/0xE0]13);


responses of the at least two PREPARE messages, e.g., “YES-VOTE” messages, are received based on determining results 
based at least on the “YES-VOTE” messages, COMMIT messages for the transaction are sent to the at least two subordinates (LAMPSON, Col. 6-Lines 41[Wingdings font/0xE0]47).



LAMPSON further teaches that a node could be a desktop workstation, a minicomputer acting as a server, or a shared system resource… (LAMPSON Col. 3-Lines 65[Wingdings font/0xE0]68).
In light of LAMPSON’s teaching, obviously, a first operation directed to a node, which is a desktop workstation and a second operation directed to another node, which is a minicomputer acting as a server, or a shared system resource. In different words, the teaching in LAMPSON reads on limitation the first data store and the second data store are different types of data stores, e.g., first operation directed a desktop workstation and second operation directed to a shared system resource, wherein desktop workstation and shared system resource are different node types.

Regarding claims 35 & 45, LAMPSON further discloses the step of examining, in an order corresponding to an insertion sequence number, one or more entries of a particular persistent log established for storing cross-data-store transaction requests (LAMPSON, Col. 7-Line 63[Wingdings font/0xE0]Col. 8-Line 15).

Claims 36 & 46 is rejected under 35 U.S.C. 103 as being unpatentable over LAMPSON et al. [USP 5,335,343], hereinafter referred to as LAMPSON, in view of NORONHA et al. [US 2014/0006362 A1], hereinafter referred to as NORONHA.

Regarding claims 36 & 46, LAMPSON does not explicitly teach that the cross-data-store transaction request further comprises a logical constraint descriptor to be used to determine whether to initiate an implementation of at least a subset of the first and second storage operations of the cross-data-store transaction request, wherein the logical constraint descriptor comprises one or more of: a de-duplication signature or a sequencing signature.
NORONHA teaches that transaction request further comprises a logical constraint descriptor to be used to determine whether to initiate an implementation of storage operation of the transaction request, e.g., a write request comprises a hash key to be used to determine whether to initiate writing operation of the write request (NORONHA, ¶ 0010), wherein the logical constraint descriptor comprises one or more of: a de-duplication signature or a sequencing signature, e.g., the hash key is a de-duplication key (NORONHA, ¶ 0010).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in NORONHA into LAMPSON in order to manage the transaction.

Claims 37-38 & 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over LAMPSON et al. [USP 5,335,343], hereinafter referred to as LAMPSON, in view of VERMEULEN [US 2015/0378774 A1].

Regarding claims 37 & 47, LAMPSON does not explicitly teach that the cross-data-store transaction request is generated by a client-side component of a distributed storage service, and wherein cross-data-store transaction request further comprises one or more of: a first read set descriptor indicative of an object that was read from the first data store by the client-side component prior to generating the cross-data-store transaction request; or a second read set descriptor indicative of an object that was read from the second data store by the client-side component prior to generating the cross-data-store transaction request.
VERMEULEN teaches that the cross-data-store transaction request is generated by a client-side component of a distributed storage service, and wherein cross-data-store transaction request further comprises one or more of: a first read set descriptor indicative of an object that was read from the first data store by the client-side component prior to generating the cross-data-store transaction request; or a second read set descriptor indicative of an object that was read from the second data store by the client-side component prior to generating the cross-data-store transaction request (VERMEULEN, Abstract).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in VERMEULEN into LAMPSON in order to manage the request.

Regarding claims 38 & 48, LAMPSON does not explicitly teach the step of including, in the first voting transition request, based at least in part on an examination of the cross-data-store transaction request, a first read set descriptor indicative of an object that was read from the first data store by the client-side component prior to generating the cross-data-store transaction request.
VERMEULEN teaches the step of including, in the first voting transition request, based at least in part on an examination of the cross-data-store transaction request, a first read set descriptor indicative of an object that was read from the first data store by the client-side component prior to generating the cross-data-store transaction request (VERMEULEN, Abstract).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in VERMEULEN into LAMPSON in order to manage the request.

Allowable Subject Matter
Claims 24-33 are allowed.

The following claim 44 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, the proposed amended claim 44 is presented to applicant for consideration: 

CLAIM 44 (Examiner Proposed Amendment): A method, comprising:
obtaining an indication of a cross-data-store transaction request including a first storage operation directed to a first data store and a second storage operation directed to a second data store, wherein the first data store and the second data store are different types of data stores;
transmitting a first voting transition request indicative of the first storage operation to a first log-based transaction manager of the first data store, and a second voting transition request indicative of the second storage operation to a second log-based transaction manager of the second data store;
receiving, based at least in part on a result of respective log-based conflict detection analyses performed by the first log-based transaction manager and the second log-based transaction manager, respective responses to the first and second voting transition requests, wherein the respective log-based conflict detection analysis performed by the first log-based transaction manager comprises an examination of at least a portion of a first persistent log of state transition records of the first data store; and
sending, based at least in part on the respective responses, a termination status for the cross-data-store transaction request to the first and second log-based transaction managers, wherein the termination status comprises a committed status or an aborted status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        May 11, 2021